     Case 8-19-78292-ast            Doc 102-1        Filed 09/11/20    Entered 09/11/20 16:12:17




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
In re:                                                               Chapter 11

CECILIA KEMPTON,                                                     Case No. 19-78292 (AST)

                                    Debtor.
-----------------------------------------------------------------X

     DEBTOR’S MOTION FOR ENTRY OF AN ORDER APPROVING SALE
      OF REAL PROPERTY FREE AND CLEAR OF ALL LIENS, CLAIMS,
 ENCUMBRANCES, AND OTHER INTERESTS, AND GRANTING OTHER RELATED

TO:     THE HONORABLE ALAN S. TRUST,
        UNITED STATES BANKRUPTCY JUDGE

        Cecilia B. Kempton, the above-captioned debtor and debtor in possession (the “Debtor”),

by her counsel, White & Wolnerman, PLLC, hereby submits this motion (the “Motion”) pursuant

to sections 363 and 105 of the Bankruptcy Code for entry of an Order approving the sale of real

property located at 28 Jagger Lane, Westhampton New York 11977 (the “Property”) free and clear

of all liens, claims, and encumbrances, and other interests, and granting relating relief. In support

of this Motion, the Debtor respectfully represents as follows:

                                                 Background

        1.       On December 6, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code.

        2.       No trustee, examiner or official committee of unsecured creditors has been

appointed.

        3.       Additional facts concerning the background of the Debtor are contained in the

Declaration Pursuant to Local Bankruptcy Rule 1007-4 of Cecilia B. Kempton, dated December

6, 2019 [Doc. No. 3] (the “Kempton Declaration”), which is incorporated herein by reference.
       Case 8-19-78292-ast      Doc 102-1      Filed 09/11/20     Entered 09/11/20 16:12:17




                               The Sale Process and Result Thereof

         4.      On December 18, 2019, the Debtor filed an Application to Retain Brown Harris

Stevens Westhampton LLC and Scala Properties as Co-Brokers (ECF Doc. No. 22) to market and

sell the Property. On March 2, 2020, the Court entered an order granting the Co-Brokers’ retention

(Doc. No. 33).

         5.      Shortly after being retained, however, the Co-Brokers’ ability to show the Property

to prospective purchasers was severely limited due to restrictions put in place on account of the

Coronavirus pandemic.       Immediately upon the easing of these restrictions, the Co-Brokers

continued to aggressively market the Property for sale. The result of this rigorous sale process is

an offer to purchase the Property at a purchase price of $2,495,000.00, as memorialized in the

Residential Contract of Sale between the Debtor and Yuri Shkuro (“Purchaser”) annexed hereto

as Exhibit A. Upon execution of the Residential Contract of Sale, the Purchaser provided the

Debtor with the required $249,500.00 down payment. As set forth therein, the Residential

Contract of Sale provides, among other things, for a closing on or about October 15, 2020. The

Residential Contract of Sale also provides for a mortgage commitment contingency which

conditions Purchaser’s obligations under the Residential Contract of Sale upon Purchaser

procuring a 30-year mortgage in the amount of $1,996,000.00. See, Residential Contract of Sale,

§ 8.

         6.      The Debtor submits that the sale of the Property to Purchaser pursuant to the

Residential Contract of Sale will provide this estate with the means to confirm the Debtor’s

proposed Chapter 11 Plan of Reorganization [Doc. No. 98]. Specifically, the Debtor submits that

the proceeds of sale will be sufficient to pay, in full on the Effective Date of the plan, all allowed

claims secured by the Property, all administrative expense claims and all unsecured claims, as well



                                                  2
    Case 8-19-78292-ast           Doc 102-1       Filed 09/11/20     Entered 09/11/20 16:12:17




as to fund any disputed claims reserve. As set forth in the proposed plan, the only remaining

creditors are the two mortgagees secured by real property located at 256 St. James Ave., St. Simons

Island, Georgia 31522 (the “Simons Island Property”) in which the Debtor’s owns a fifty percent (50%)

tenancy in the entirety interest, which mortgagees will continue to paid over time in accordance with the

terms of their respective mortgages. In short, consummation of the proposed sale would allow for a 100%

distribution to all creditors and, therefore, should be approved.

                                         Jurisdiction and Venue

        7.       This court has jurisdiction to consider this Motion and the relief requested herein

pursuant to 28 U.S.C. §§ 157 and 1334. Consideration of this Motion is a core proceeding pursuant

to 28 U.S.C. § 157(b). Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                     Summary of Relief Requested

        8.       By this Motion, the Debtor requests entry of an order pursuant to Sections 363 and

105 of the Bankruptcy Code approving the sale of the Property to Purchaser in accordance with

the terms of the Residential Contract of Sale.

                                       Basis for Relief Requested

The Sale of the Property is an Exercise of the Debtor’s Sound Business Judgment

        9.       Bankruptcy Code section 363(b) governs transactions outside the ordinary course

of business involving property of the debtor's estate. Specifically, that section provides, in relevant

part, that, "[t]he trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary

course of business, property of the estate .... " 11 U.S.C. § 363(b).

        10.      Under applicable case law, a transaction must represent a reasonable exercise of

business judgment on the part of the debtor in possession to be approved under section 363(b) of

the Bankruptcy Code. See In re Chateaugay Corp., 973 F.2d 141 (2d Cir. 1992); Comm. of Equity

Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 772 F.2d 1063, 1071 (2d Cir. 1983); In re

                                                      3
    Case 8-19-78292-ast         Doc 102-1      Filed 09/11/20      Entered 09/11/20 16:12:17




Adelphia Communications Corp., No. 02-41729 (REG) (Bankr. S.D.N.Y. July 31, 2002); see also,

In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49 (2d

Cir. 1993), quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985) ("the business judgment

rule 'is a presumption that in making a business decision the directors of a corporation acted on an

informed basis, in good faith and in the honest belief that the action was in the best interests of the

company,"' which has continued applicability in bankruptcy).

       11.     In addition, Bankruptcy Code section 105(a) grants the Court the authority to "issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code]." 11 U.S.C. § 105(a). This provision is "the basis for a broad exercise of power

[by the Court] in the administration of a bankruptcy case." In re Flores, 291 B.R. 44, 54 (Bankr.

S.D.N.Y. 2003).

       12.     As set forth in the Kempton Declaration and throughout this case, this bankruptcy

filing was necessary to stay pre-petition foreclosure proceedings involving the Property and allow

the Property to be properly marketed and sold at market value. The Debtor is pleased to submit

that the purpose of this bankruptcy has been, in large part, accomplished. By selling the Property,

the Debtor anticipates making a 100% distribution to unsecured creditors as well as creditors

secured by the Property, and distributing the remaining sale proceeds, if any, to the Debtor in

accordance with the priorities set forth in the Bankruptcy Code.

       13.     For these reasons, the Debtor's sale of the Property is within the Debtor's sound

business judgment and warrants approval by the Court.




                                                  4
    Case 8-19-78292-ast         Doc 102-1       Filed 09/11/20      Entered 09/11/20 16:12:17




The Property Should be Sold Free and Clear of
Liens, Claims, Encumbrance and other Interests

        14.     Pursuant to section 363(f) of the Bankruptcy Code, a debtor may sell property under

Bankruptcy Code section 363(b) free and clear of liens, claims and encumbrances if one of the

following conditions is satisfied: (i) applicable nonbankruptcy law permits the sale of the property

free and clear of such interest; (ii) the entity holding the lien, claim or encumbrance consents to

the sale; (iii) the interest is a lien and the price at which such property is to be sold is greater than

the aggregate value of all liens on the property; (iv) the interest is in bona fide dispute; or (v) the

entity could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of its

interest. 11 U.S.C. § 363(f). See In re Smart World Tech., LLC, 423 F.3d 166, 169 n. 3 (2d Cir.

2005) (Section 363 permits sales of assets free and clear of claims and interests. It thus allows

purchasers ... to acquire assets [from a debtor] without any accompanying liabilities"); In re

Dundee Equity Corp., No. 89-B-10233, 1992 WL 53743, at *3 (Bankr. S.D.N.Y. Mar. 6, 1992)

("Section 363(f) is in the disjunctive, such that the sale free of the interest concerned may occur if

any one of the conditions of§ 363(f) have been met").

        15.     The Debtor requests that the Court authorize the sale of the Property free and clear

of all liens, claims, encumbrances, and other interests (collectively, "Liens"). Here, the Debtor

submits that Section 363(f) is satisfied as the interest the price at which the Property is to be sold

is greater than the aggregate value of all Liens on the Property, and that the holders of such Liens

could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of its interest.

In addition, at least a portion of MLF3 Jagger’s interest in the Property is the subject of a bona fide

dispute.

        16.     Furthermore, all entities holding Liens on the Property will have received notice of

this Motion and the related hearing. All parties in interest will have been given sufficient


                                                   5
    Case 8-19-78292-ast         Doc 102-1     Filed 09/11/20      Entered 09/11/20 16:12:17




opportunity to object to the relief requested in this Motion, and any such entity that does not object

to the sale should be deemed to have consented. See Futuresource LLC v. Reuters Ltd., 312 F.3d

281, 285-86 (7th Cir. 2002) ("It is true that the Bankruptcy Code limits the conditions under which

an interest can be extinguished by a bankruptcy sale, but one of those conditions is the consent

of the interest holder, and lack of objection (provided of course there is notice) counts as consent.

It could not be otherwise; transaction costs would be prohibitive if everyone who might have an

interest in the bankrupt's assets had to execute a formal consent before they could be sold")

(internal citations omitted); Hargrave v. Township of Pemberton (In re Tabone, Inc.), 175 B.R.

855, 858 (Bankr. D.N.J. 1994) (failure to object to sale free and clear of liens, claims and

encumbrances satisfies section 363(f)(2)); Citicorp Homeowners Serv., Inc. v. Elliot (In re Elliot),

94 B.R. 343, 345 (E.D. Pa 1988) (same); see also In re Enron Corp., 2003 WL 21755006 at *2

(AJG) (Bankr. S.D.N.Y. 2003) (order deeming all parties who did not object to proposed sale to

have consented under section 363(f)(2)). As such, to the extent that no party holding a Lien objects

to the relief requested in this Motion, the sale of the Property free and clear of all Liens satisfies

section 363(f)(2) of the Bankruptcy Code.

The Purchaser Should be Afforded All Protections
Under Section 363(m) as a Good Faith Purchaser

       17.     Section 363(m) of the Bankruptcy Code protects a good faith purchaser’s interest

in property purchased from the debtor notwithstanding that the sale conducted under section 363(b)

was later reversed or modified on appeal. Specifically, section 363(m) states that:

               The reversal or modification on appeal of an authorization under
               [section 363(b)] … does not affect the validity of a sale … to an
               entity that purchased ... such property in good faith, whether or not
               such entity knew of the pendency of the appeal, unless such
               authorization and such sale ... were stayed pending appeal.




                                                  6
    Case 8-19-78292-ast        Doc 102-1      Filed 09/11/20     Entered 09/11/20 16:12:17




11 U.S.C. § 363(m). See Allstate Ins. Co. v. Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994) ("Section

363(m) ... provides that good faith transfers of property will not be affected by the reversal or

modification on appeal of an unstayed order, whether or not the transferee knew of the pendency

of the appeal"); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) ("pursuant to

11 U.S.C. § 363(m), good faith purchasers are protected from the reversal of a sale on appeal

unless there is a stay pending appeal").

Transfer taxes

       18.       Section 1146(a) of the Bankruptcy Code expressly exempts sales and transfers

made under a plan of reorganization from stamp taxes and other applicable transfer taxes.

Specifically, section 1146(a) provides that "[t]he issuance, transfer, or exchange of a security, or

the making or delivery of an instrument of transfer under a plan confirmed under section 1129 of

this title, may not be taxed under any law imposing a stamp tax or similar tax." 11 U.S.C. §

1146(a).

       19.       The United States Court of Appeals for the Second Circuit has construed section

1146(a) to include transfers that are authorized outside a chapter 11 plan of reorganization,

provided that such sales and transfers enable the confirmation or consummation of a chapter 11

plan. See City of New York v. Jacoby-Bender, Inc. (In re Jacoby-Bender, Inc.), 758 F.2d 840, 842

(2d Cir. 1985) (allowing the transfer by the debtor of a deed to a building free of local transfer

taxes, notwithstanding that the transfer was authorized by the bankruptcy court separate from the

debtor's plan of reorganization, because the transfer was "necessary to the consummation of a

plan"); see also In re Beulah Church of God in Christ Jesus, Inc., 316 B.R. 41, 51 (Bankr. S.D.N.Y.

2004) (the court noted that "it is reasonable to conclude that Congress did not intend to impose an

arbitrary and illogical temporal distinction on sales necessary or integral to a chapter 11 plan" and



                                                 7
    Case 8-19-78292-ast        Doc 102-1      Filed 09/11/20     Entered 09/11/20 16:12:17




allowed the sale of real estate free of transfer taxes notwithstanding that the sale was approved

before confirmation of a plan of reorganization); In re Permar Provisions, Inc., 79 B.R. 530, 534

(Bankr. E.D.N.Y. 1987) (allowing the sale of real property free of transfer taxes prior to

confirmation of a plan because "absent the sale of the real property, in all probability, the plan

would not have been confirmed"); The Debtor has filed her proposed chapter 11 plan. It is clear

that the sale of the Property is necessary to the confirmation of this plan. Indeed, the sale of the

Property will provide the funds needed to pay secured, unsecured and administrative creditors in

full. The Sale may also provide a distribution to the Debtor. As such, under applicable precedent,

the sale of the Property is "under a plan" as that term is used in section 1146(a) of the Bankruptcy

Code and the Court should find that the sale of the Property is exempt from all stamp taxes or

similar taxes pursuant to section 1146(a) of the Bankruptcy Code.

The Court Should Waive or Reduce the Periods Required By
Rule 6004(h) of the Federal Rules of Bankruptcy Procedure

       20.     Pursuant to Rule 6004(h) (formerly Rule 6004(g)) of the Bankruptcy Rules, all

orders authorizing the sale of property pursuant to section 363 of the Bankruptcy Code are

automatically stayed for 10 days after entry of the order, unless the court orders otherwise. Fed.

R. Bankr. P. 6004(h). The purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for

an objecting party to appeal before the order is implemented. See Advisory Committee Notes to

Fed. R. Bankr. P. 6004(h).

       21.     Although Bankruptcy Rule 6004(h) and the Advisory Committee Notes are silent

as to when a court should "order otherwise" and eliminate or reduce the 10-day stay period, Collier

suggests that the 10-day stay period should be eliminated to allow a sale or other transaction to

close immediately "where there has been no objection to the procedure." 10 COLLIER ON

BANKRUPTCY§ 6004.09 (Lawrence P. King, et al. eds, 15th ed. rev. rel. 2003). Furthermore,

                                                 8
    Case 8-19-78292-ast         Doc 102-1       Filed 09/11/20      Entered 09/11/20 16:12:17




Collier states that if an objection is filed and overruled, and the objecting party informs the court

of its intent to appeal, the stay may be reduced to the amount of time actually necessary to seek a

stay pending such appeal. Id.

        22.     To preserve the value of the Debtor's estate and limit the costs of administering this

estate, it is critical that the Debtor close on the sale as soon as possible after all closing conditions

have been met or waived. Accordingly, the Debtor hereby requests that the Court waive the 10-

day stay period under Bankruptcy Rules 6004(h), or in the alternative, if an objection to the sale

of the Property is filed, reduce the stay period to the minimum amount of time reasonably required

by the objecting party to file its appeal.

                                                Notice

        23.     Notice of this Motion shall be provided to the following parties or, in lieu thereof,

to their counsel, if known: (i) the Office of the United States Trustee for the Eastern District of

New York; (ii) the Debtor’s secured creditors, and (iii) all parties that filed a notice of appearance

in this case. The Debtor submits that no other or further notice need be provided.

        WHEREFORE, the Debtor respectfully requests entry of an order authorizing the relief

requested herein and such other and further relief as this Court deems just and proper

Dated: New York, New York
       September 11, 2020

                                                WHITE & WOLNERMAN, PLLC

                                                By: /s/ Randolph E. White
                                                     Randolph E. White
                                                     David Y. Wolnerman
                                                     950 Third Ave., 11th Floor
                                                     New York, New York 10022
                                                     Phone: (212) 308-0667
                                                     Attorneys for Debtor and
                                                     Debtor-in-Possession



                                                   9
